DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 04/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (EP 2292970) in view of CHIANG (EP 2108880).
Regarding claim 1, HUANG discloses (see Figs. 1, 4, 9; Para.0023, 0026, 0027) a method for manufacturing a curved LED light source with linear sections, comprising: (i) providing a tubular glass envelope (10, 10b, 10e) that is open at its proximal end and its distal end (11) (see Figs. 1 and 4); (ii) inserting a light source mount assembly (20) comprising one or more LED units (22) into the tubular glass envelope (10) ("a flexible LED strip (20) is mounted and extends throughout the transparent bending tube", see 
However, HUANG is silent with respect to maintaining a flow of coolant gas through the tubular glass envelope during the formation of one or both of the hermetic seals, wherein the insertion of the light source mount assembly is performed before the formation of said one or both hermetic seals.
CHIANG teaches application of a cooling fluid flow around or inside an envelope to be sealed is a normal design option in the relevant technical field (see Fig. 4, Para. 0031-0035).
Therefore, in view of CHIANG, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to maintaining a flow of coolant gas through the tubular glass envelope during the formation of one or both of the hermetic seals for the purpose of to reducing the CHIANG. One would have been motivated to make this combination to enhanced temperature control and heat dissipation.

Regarding claim 2, HUANG further discloses the diameter of the distal opening (sealing end 11, see Fig. 1), the proximal opening, or both openings has a smaller diameter than the diameter of the tubular glass envelope (10, see Fig. 1).

Regarding claim 3, HUANG further discloses the forming of the distal hermetic seal (11, see Fig. 1) comprises the steps of: inserting a second glass tube (sealing end 11) into the distal end such that an end of the second glass tube protrudes beyond the distal end to the outside of the tubular glass envelope (10, see Fig. 1); and forming the distal hermetic seal at the junction of the tubular glass envelope and the second glass tube by heating the distal end (e.g. melting at least one opening of the glass tube, see Para. 0026) in order to collapse the distal end around the second glass tube.

Regarding claim 4, HUANG further discloses the forming of the proximal hermetic seal comprises the steps of: inserting a third glass tube (sealing end 11) into the proximal end such that an end of the third glass tube protrudes beyond the proximal end to the outside of the tubular glass envelope; and forming the proximal hermetic seal at the junction of the tubular glass envelope (10) and the third glass tube by heating the proximal end (e.g. melting at least one opening of the glass tube, see Para. 0026) in order to collapse the proximal end around the third glass tube (see Para. 0026).

Regarding claim 9, the teachings of HUANG have been discussed above. 
However, HUANG is silent with respect to the distal hermetic seal (11) is formed before the light source mount assembly is inserted into the tubular glass envelope.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form at least one distal hermetic seal before the light source mount assembly is inserted into the tubular glass envelope since it is within the scope of the customary practice followed by persons skilled in the art.

Regarding claim 10, HUANG further discloses the flow of coolant gas is introduced through the third glass tube before forming the proximal hermetic seal and maintained throughout the formation of the proximal hermetic seal.

Regarding claim 11, HUANG further discloses the sealing of the first opening, the sealing of the second opening, or the sealing of both openings comprises fusing and removing the protruding ends of the second glass tube, the third glass tube, or both the second and third glass tubes (see Para. 0026).

Regarding claims 12 and 13, HUANG further discloses the tube (10) filled in with a gas having a heat transfer coefficient higher than that of air or inert gas (see Para. 0026). 
CHIANG teaches that the cooling gas is an inert gas.
However, HUANG is silent with respect to the gas is specifically argon, nitrogen or helium.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to use application of any of argon, nitrogen or helium or their mixtures for the above purpose is an obvious choice of the skilled person, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 14, HUANG further discloses at least one LED unit is constituted by a LED filament (see Figs. 2 and 9).

Regarding claim 15, HUANG further discloses the distance between the proximal end of the sealed lamp envelope and the nearest LED unit is smaller than diameter of the sealed lamp envelope (10).
However, HUANG is silent with respect to sealed lamp envelope is four times smaller than the diameter of the sealed lamp envelope, and/or wherein the distance between the distal end of the sealed lamp envelope and the nearest LED unit is smaller than four times the diameter of the sealed lamp envelope.
One skill in the art would know that disposing the LED filaments as close to the envelope as possible in order e.g. to provide higher heat transfer between the wall of the envelope and the LED filaments is an obvious measure that the skilled person would consider in order to improve heat management of the LED light source.
.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (EP 2292970) in view of CHIANG (EP 2108880) and further in view of VAN DELDEN et al. (US 2016/0102822).
Regarding claim 5, HUANG further discloses the light source mount assembly (flexible PCB 21 with LEDs 22, see Fig. 2) is provided with at least one electrical feedthrough component (12 and 13, see Fig. 1, Para. 0015) connected thereto, wherein the electrical feedthrough component is arranged to protrude beyond the proximal end (see Fig. 1) to the outside of the tubular glass envelope when the light source mount assembly is inserted into the tubular glass envelope.
However, HUANG is silent with respect to the forming of the proximal hermetic seal, the proximal end is heated such that the proximal end collapses around the electrical feedthrough (12 and 13) component to form a hermetic seal around the electrical feedthrough component.
VAN DELDEN et al. discloses a sealing method modified with respect to what has been shown above, and in this method (a) a light source mount assembly (glass 
Therefore, in view of VAN DELDEN et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG by forming of the proximal hermetic seal around the electrical feedthrough as suggested by VAN DELDEN et al., since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, forming seal around the electrical feedthrough would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 6, the teachings of HUANG have been discussed above.
However, HUANG is silent with respect to before inserting the light source mount assembly into the tubular glass envelope: providing a stem assembly with an integral gas flow tube through which gas can flow, which stem assembly is hermetically sealed to an electrical feedthrough component; and connecting the electrical feedthrough 
CHIANG teaches inserting the light source mount assembly into the tubular glass envelope (10): providing a stem (e.g. 20, see Figs. 4 and 8) assembly with an integral gas flow tube through which gas can flow, which stem assembly is hermetically sealed to an electrical feedthrough component (see Fig. 4, Para. 0025). wherein, when inserting the light source mount assembly into the tubular glass envelope, the stem assembly is partially inserted into the tubular glass envelope, with the integral gas flow tube protruding beyond the proximal end, and wherein the forming of the proximal hermetic seal is performed at the junction of the tubular glass envelope and the stem assembly by heating the proximal end in order to collapse the proximal end around the stem assembly.
VAN DELDEN et al. teaches forming of the proximal hermetic seal is performed at the junction of the tubular glass envelope and two electrical terminals 31 (see Fig. 7).
Therefore, in view of CHIANG and VAN DELDEN et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG by providing a stem assembly with an integral gas flow tube through which gas can flow and the stem assembly is hermetically sealed to an electrical feedthrough component; and connecting the electrical feedthrough component CHIANG and VAN DELDEN et al., since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing stem assembly would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 7, the teachings of HUANG have been discussed above.
However, HUANG is silent with respect to the electrical feedthrough component comprises a controlled expansion alloy.
VAN DELDEN et al. teaches a second device component may be inserted in the glass envelope through the slot thereby repositioning and/or expanding the first device component within the glass envelope (see Para. 0016 and 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG by using a controlled expansion alloy in order to manage repositioning and/or expanding of the first electrical feedthrough within the glass envelope after melt-joining, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 8, the teachings of HUANG have been discussed above.
However, HUANG is silent with respect to the step of applying bases at the distal end, the proximal end, or both ends of the sealed lamp envelope.
VAN DELDEN et al. teaches end-caps (121, 122, see Fig. 12, Para. 0063) comprise connectors for connecting the lighting device into an armature or the like.
Therefore, in view of VAN DELDEN et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG by providing applying bases at the distal end, the proximal end, or both ends of the sealed lamp envelope for connecting the lighting device into an armature or the like as suggested by VAN DELDEN et al..

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (EP 2292970) in view of CHIANG (EP 2108880) and further in view of GE (CN 203656626). 
Regarding claims 16-21, HUANG further discloses a method of forming a LED light source that includes the sealed lamp envelope having a cylindrical shape having a diameter; and the light source mount assembly with the one or more LED units arranged inside the sealed lamp envelope, HUANG further discloses the LED units are sequentially arranged along the longitudinal axis of the sealed lamp envelope (see Fig. 1). HUANG further discloses at least one of the LED units include a LED filament. HUANG further discloses the light source mount assembly comprises support frames (e.g. PCB 21, see Fig. 2) to which the LED units are mounted, and that are configured to conduct electric power for driving the LED units.
HUANG. 
However, HUANG is silent with respect to the distance between the LED unit and one or both of the distal end and proximal end is smaller than four times the diameter of the sealed lamp envelope, the light source mount assembly comprises buffer springs that are configured to support the support frames against an inner wall of the sealed lamp envelope; the support frames are metallic; and the light source mount assembly comprises isolating bridges that are provided between the support frames and are configured to maintain a fixed relative position between the support frames.
GE teaches an LED filaments can be connected in a series, parallel or parallel-series connection, the light source mount assembly comprises support frames (17) or support springs (17) to hold the filaments in place, and the two LED filaments are divided by an insulating gas layer (see Fig. 6; Para. 0071 and 0076).
Therefore, in view of GE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HUANG by disposing the LED filaments as close to the envelope as possible in order to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrath (US 10,088,142) discloses a method for manufacturing a linear LED light source (20, see Fig. 1a); Cai teaches a glass jacketed led lamp is characterized by a prismatic LED module positioned coaxial to the axis of a cylindrical glass jacket having an inside diameter Dl; Hooker et al. (US 2009/0184643) discloses combined cermet rod and electrode unit for use in a high pressure discharge lamp comprising a cermet rod for connection at its distal end to an electrode tip of the high pressure discharge lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875